Howe, J.
This case comes before this court for the third time. The facts are fully detailed in the decisions rendered hy our predecessors, 13 An. p. 205, and 16 An. p. 206. It will he seen hy a reference to the latter report that a judgment in favor of defendant was reversed and the cause remanded, with the task imposed on the defendant of sustaining his plea of payment hy other evidence thaii':<i the production of the notes with the name of Ann G-air thereon erased.” Upon the new trial .thus ordered, which was had before a jury, the defendant introduced upon this point, without objection on the part of the plaintiff, testimony of himself and of another witness to show that the notes sought to be enforced in this case were paid at the time of the sale to him and *183given np to Mm with the maker’s name erased, and that the money paid went into the hands of the administratrix, Mrs. Catharine Gair. The jury found a verdict in favor of defendant, and we do not feel authorized to disturb it. Questions of fraud and of the credibility of witnesses are peculiarly within the province of the jury of the vicinage, and their verdict- ought to stand unless manifestly erroneous. Sheldon v. New Orleans Canal Company, 9 Rob. 36.
It is therefore ordered and adjudged that the j udgment appealed from by plaintiff be affirmed with costs.